Citation Nr: 1316876	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970, including service in the Republic of Vietnam.  His awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they do not contain any additional evidence relevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service-connected for PTSD and assigned a 30 percent rating for that disability effective May 5, 2006.  He seeks a higher initial rating.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran's PTSD was most recently assessed six years ago during the June 2007 VA PTSD examination.  The Board finds a new examination is necessary to ascertain the current extent, severity, and nature of the Veteran's disability.

The record indicates that the Veteran has had regular outpatient mental health treatment at the Hampton VA Medical Center (VAMC) since April 2006.  The March 2009 statement of the case refers to Hampton VAMC psychotherapy treatment records dated between June 2007 and October 2008.  However, the claims file only contains VA mental health treatment records dated April 2006 to June 2007, and a single treatment note dated October 2008.  Therefore, on remand, Hampton VAMC treatment records relevant to mental health dated from June 2007 to the present should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any providers (other than Hampton VAMC) who treated him for his PTSD.  After securing any necessary authorization from him, obtain any additional identified treatment records.

2.  Obtain treatment records from the Hampton VAMC dated from June 2007 to the present which are relevant to mental health.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  The examiner should be provided with the Veteran's claims file for review in conjunction with the examination, and should note such review in his or her report.

4.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


